Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The argued limitation are now teach by reference Sasamae et al (see the below rejections for detail).
The 112 rejections are withdrawn in light of the amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-6,8-10,12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takishima et al (us 2018/0227251) (hereinafter Taki) in view of Sasamae et al (us 2020/0304437) (hereinafter Sasamae).
As regarding claim 1, Taki discloses a memory; and a processor that causes, by executing instructions stored in the memory, the server system to function as (see Taki 0131-0132, device with processor, memory)  and a posting unit configured to post, on a basis of the determination unit determining that the print instruction has been given, a name of a file as a print target candidate on the conversation service, the file being uploaded to the conversation service (see (Taki figure.9A, 9B, also see 0103-0104, the chat dialog in figure 9A display a print instruction from the user, file names of upload to the chat dialog).
Taki is silent in regard to the concept of a determination unit configured to determine that a print instruction has been given from a user in the conversation service, a file to be printed by the print instruction not specified by the user; the file post in the conversation most recently before the determination unit determines that the print instruction has been given.  
Samamae teaches the concept of a determination unit configured to determine that a print instruction has been given from a user in the conversation service, a file to be printed by the print instruction not specified by the user; the file post in the conversation most recently before the determination unit determines that the print instruction has been given (see figure 13, also 0103-0104, the user A send a photograph to the chat then the user B sends a print instruction to the chat there after to instruct that the user want to print, the printer will print the photograph without the user B specify the file name).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sasamae to Taki because they're analogous art.  A person would have been motivated to modify Taki with Sasamae’s teaching for the purpose of providing convenient way for the user to print documents or files.

As regarding claim 2, Taki-Sasamae discloses  the posting unit is configured to post on the conversation service respective names of a plurality of files uploaded to the conversation service out of a predetermined number of messages, including the file uploaded to the conversation service most recently, in a retrospective period of time from timing at which the determination unit determines that the print instruction has been given (see Taki par 0103, and fig.9A, display a list of candidate files and request the user to select file the user wants to print).  

As regarding claim 4, Taki-Sasamae discloses the print instruction includes information indicating a print instruction for a file which a user has uploaded, and wherein the posting unit is configured to post on the conversation service as the print target candidate the name of the file uploaded most recently to the conversation - 32 -10205168US01 service out of a plurality of files uploaded by the user indicated by the information (see Sasamae 0034 messages are in the chat exchanges between users to carry out print function, also see 0103-0105, the user A send a photograph to the chat then the user B sends a print instruction to the chat there after to instruct that the user want to print, the printer will print the photograph without the user B specify the file name, even only a few messages and a file display in figure 13, however it is obvious that multiple messages and files may be display in the chat session).  The same motivation was utilized in claim 1 applied equally well to claim 4.
 
As regarding claims 5-6,8-10,12,15 limitations of claims 5-6,8-10,12,15 are similar to limitations of rejected claims 1-2,4, therefore rejected for the same rationale.

As regarding claim 13, Taki-Sasamae discloses the posted file is uploaded to the conversation service most recently before it is determined that the print instruction has been given from a plurality of files uploaded to the conversation service (see Sasamae 0034 messages are in the chat exchanges between users to carry out print function, also see 0103-0105, the user A send a photograph to the chat then the user B sends a print instruction to the chat there after to instruct that the user want to print, the printer will print the photograph without the user B specify the file name, even only a few messages and a file display in figure 13, however it is obvious that multiple messages and files may be display in the chat session).  The same motivation was utilized in claim 1 applied equally well to claim 13.

As regarding claim 14, Taki-Sasamae discloses the name of the file is posted as the print target candidate even if another information is posted between the print instruction and the file uploaded to the conversation service (see Sasamae figure.15, photograph is posted in the chat and there are other chat messages between the photograph and the print instruction).  The same motivation was utilized in claim 1 applied equally well to claim 14.


Claims 3,7,11 are rejected under 35 U.S.C. 103 as being unpatentable over Taki-Sasamae as applied to claims 2,6,10 above and further in view of Allen et al (us 2004,0012802) (hereinafter Allen).
	As regarding claims 3,7, 11 Taki-Sasamae discloses the invention as claims in claims 2,6,10 above, and further discloses in posting the respective names of the plurality of files on the conversation service (see Taki par 0103, also see rejection of claim 1 above).
However, Taki-Sasamae is silent in regard to the concept of perform control to lower an order of a file that has been printed in the past. 
Allen teaches the concept of perform control to lower an order of a file that has been printed in the past (see Allen par 0026-0027, discloses a concept of ordering printed files in any priority as desired by the user).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Allen to Taki-Sasamae because they're analogous art.  A person would have been motivated to modify Taki-Sasamae with Allen’s teaching for the purpose of providing convenient way for the user to print documents or files.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/           Primary Examiner, Art Unit 2452